Citation Nr: 0827864	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-41 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a May 1982 rating decision that denied service 
connection for a low back disability (spondylolisthesis) 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that found that 
the May 1982 rating decision that denied service connection 
for a low back disability was not clearly and unmistakably 
erroneous.  


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied entitlement 
to service connection for the veteran's congenital low back 
disability (spondylolisthesis) because there was no evidence 
demonstrating that the veteran's low back disability was 
permanently worsened as a result of his service.  The veteran 
was notified of that decision and he did not file an appeal.

2.  With respect to the May 1982 rating decision, the facts 
known at that time were before the adjudicators, the law then 
in effect was correctly applied, and the decision did not 
contain an undebatable error that was outcome determinative.


CONCLUSION OF LAW

The May 1982 rating decision that denied entitlement to 
service connection for a low back disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 331 (West 1972 & 
Supp. IV 1980); 1110; 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105, 3.303, 3.304, 3.306 (1982 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that the May 1982 rating decision that 
denied service connection for a low back disability was 
clearly and unmistakably erroneous.  In essence, he argues 
that the RO erroneously failed to consider whether his 
congenital or developmental back disorder was permanently 
worsened as a result of in-service aggravation or 
superimposed disease or injury.

Under the provisions of 38 C.F.R. § 3.105(a) (2007), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following three-prong test:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.  Porter v. 
Brown, 5 Vet. App. 233 (1993).

At the time of the May 1982 RO decision, the record included 
the veteran's claim for benefits, and his service medical 
records, including a November 1981 report of evaluation by a 
Medical Board, as a result of which it was determined that 
the veteran's congenital or developmental spondylolisthesis 
existed prior to his entry into service and was not 
aggravated as a result of his active service.  His 
spondylolisthesis was determined to render him unfit for 
retention by the military, and he was discharged from service 
in March 1982.  

Within a month of his separation from service, the veteran 
filed a claim for service connection for a low back 
disability.  The RO, in denying his claim for service 
connection, relied upon the results of the November 1981 
Medical Board examination.

Under the laws and regulations extant at the time of the May 
1982 decision, veterans were presumed to have been in sound 
condition at their entry into active service except as to 
defects, infirmities, or disorders noted at service entrance 
or where clear and unmistakable (obvious or manifest) 
evidence showed that a disease existed prior to entry on to 
active service.  Only such conditions recorded in an 
examination report were considered as "noted" at service 
entrance.  38 C.F.R. § 3.304(b) (1982).

A pre-existing disease would be considered to have been 
aggravated during active service where there was an increase 
in disability during such service, unless there was a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(1982).

The veteran argues that the RO, in relying upon the report of 
Medical Board evaluation, failed to independently consider 
whether his congenital back disorder was aggravated as a 
result of his service, resulting in a clearly and 
unmistakably erroneous decision.  After a review of the 
evidence, however, the Board finds that the May 1982 decision 
was adequately supported by the evidence then of record and 
was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in May 
1982, were not before the RO in May 1982, or that the RO 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.  The Board 
acknowledges that the RO's conclusion that the "veteran's 
low back condition [was] a constitutional or developmental 
abnormality, not a disability under the law," does not 
explicitly indicate that entitlement to service connection 
based upon the theory of aggravation or the superimposing of 
disability on a pre-existing congenital defect was considered 
by the RO.  However, because in the body of the May 1982 
rating decision, the RO noted, with significance, that the 
Medical Board had determined that the veteran's low back 
disability had existed prior to service and was not 
aggravated as a result of his service, it appears to the 
Board that the RO did, however inexplicitly, consider 
entitlement to service connection based upon the theory 
advocated by the veteran.  Even if the RO did not, however, 
consider entitlement to service connection based upon the 
theory of aggravation or the superimposing of disability on a 
pre-existing congenital defect, alternative theories of 
entitlement to the same benefit are encompassed within a 
single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  That is to 
say, the denial of a claim based upon one theory of 
entitlement is a denial of a claim based upon all theories of 
entitlement.  

Moreover, at the time of the May 1982 decision, the RO was 
not precluded from relying upon its own medical judgment to 
support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (holding that the Board cannot substitute its 
own medical judgment for that of medical professionals).  A 
medical member of the Regional Office rating panel 
participated in the May 1982 decision and was a signatory to 
the determination.  His signature signified his agreement 
with the finding that the veteran's congenital 
spondylolisthesis preexisted his entry into service, and was 
not permanently worsened by his active service.  See Bowyer 
v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the 
Board's position was substantially justified in a pre-Colvin 
decision in relying on its own medical judgment).  Further, 
other than his own testimony and statements, the record 
included no medical nexus opinion in favor of the claim for 
service connection.  As the May 1982 decision was ascribed to 
by the medical member of the panel, it cannot be said that 
all pertinent evidence of record supported the veteran's 
position. The opinion that the evidence was insufficient to 
establish service connection for a low back disability was 
supported by the medical member of the panel and the RO 
apparently relied on his medical judgment in deciding the 
claim.

The Board finds that there was no evidence of record at the 
time of the May 1982 decision that otherwise clearly and 
unmistakably shows that his spondylolisthesis was aggravated 
or worsened as a result of a superimposed disease or injury 
during service.  While the veteran entered some general 
testimony regarding the worsening of his congenital back 
disorder as a result of his active service, this evidence 
amounts to nothing more than a disagreement as to how the 
facts were weighed or evaluated and does not constitute CUE.  
38 C.F.R. § 20.1403(d).  In addition, while the veteran's 
claim for service connection for a low back disability was 
subsequently granted in May 2006, based upon a VA General 
Counsel opinion which shifted the burden of proof of 
aggravation of a preexisting disorder from the veteran to VA, 
the Board observes that this provision was not in effect at 
the time of the May 1982 decision, and can accordingly not 
serve as a basis for a finding of CUE.  See VAOPGCPREC 3-03 
(July 17, 1989), 69 Fed. Reg. 25178 (2004).  Moreover, at the 
time of the May 1982 rating decision, service connection 
could not be granted for a congenital defect, including by 
way of aggravation or a superimposed injury.  After the May 
1982 rating decision, VA Office of General Counsel determined 
that service connection could be granted for congenital or 
developmental disabilities based upon aggravation.  See 
VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently reissued as 
VAOPGCPREC 82-90 (July 18, 1990) (congenital or developmental 
defects can be subject to superimposed disease or injury; if 
during military service, superimposed disease or injury does 
occur, service connection may indeed be warranted for the 
resultant disability).  This interpretation was not in effect 
at the time of the May 1982 rating decision and thus cannot 
be considered in determining whether the May 1982 rating 
decision was clearly and unmistakably erroneous.

In summary, the veteran has not identified any specific 
finding or conclusion in the May 1982 rating decision that 
was undebatably erroneous.  The record does not reveal any 
kind of error of fact or law in the May 1982 rating decision 
that, when called to the attention of later reviewers, 
compels the conclusion to which reasonable minds could not 
differ that the result would have been manifestly different 
but for the error.  Although the Board acknowledges that the 
veteran's claim for service connection for a low back 
disability was granted in 2006, that claim was granted on the 
basis of evidence that was not in the record at the time of 
the May 1982 rating decision, and on the basis of post-May 
1982 interpretations of the applicable law by the VA General 
Counsel.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  
Thus, the criteria for a finding of CUE have not been met and 
the veteran's motion to revise or reverse the May 1982 rating 
decision must be denied.

Duties to Notify and Assist the Appellant

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Therefore, discussion of 
the notice provisions in this case is not required.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2007). 


ORDER

The May 1982 rating decision was not clearly and unmistakably 
erroneous in denying service connection for a low back 
disability.  The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


